DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,484,235 to Horst et al. (“Horst”) in view of U.S. Publication No. 2019/0310915 to Camp et al. (“Camp”) and further in view of U.S. Publication 2017/0308435 to Fore et al. (“Fore”).

Regarding claim 1, Horst teaches:
A method comprising: 
in response to receiving data to be stored in a storage system that includes a plurality of N drives, performing 5data storing operations (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”) comprising: 
storing a first quantity of the data in a first N portions across a first half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant ; 
storing a second quantity of the data in a second N portions across a second half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”);  

However, Horst does not appear to explicitly teach:
10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive; 
for each of the second N portions of the second quantity of the data, determining a second parity, and 15storing each second parity on a second parity drive;
	However, in the same field of endeavor, Camp teaches:
10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive (Camp: Paragraph [0080], “When considering the storage appliance 502 having the RAID controller 504, the RAID controller 504 is maintaining parity data for open RAID stripe N 508 (open RAID stripe N may be considered to be the same stripe 508 as depicted in FIGS. 5A-5C). The method 650 begins as first data is written to a partial RAID stripe (stripe 508) of the storage drives of the storage appliance 502 by the RAID controller 504 (step 652). At step 654 of the method 650, the following actions may then be performed. The RAID controller computes parity data for ; 
for each of the second N portions of the second quantity of the data, determining a second parity, and 15storing each second parity on a second parity drive (Camp: Paragraph [0082], “At some point in the future (i.e., a subsequent time to the time the first data is written and the parity data thereof is evicted to the storage drives from the RAID controller 504), the RAID controller 504 resumes operations on RAID stripe N (stripe 508). That is, and following method 750, second data is written to the stripe 508 (which remains an open, partial RAID stripe) by the RAID controller 504. The RAID controller 504 does not, however, recall its previous parity calculations of the first data, as this parity data associated with the first data has previously been evicted to the parity drives associated with stripe 508 (step 752)”; and Paragraph [0083], “Instead, the RAID controller 504 computes parity data for the newly received data pages (the second data) in the buffer memory 506, which are those data pages received subsequent to its initial parity unload operation of the first data. In this example, two ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Horst by storing a first and second quantity of data across half of the drives, as taught by Camp.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in the reliability of the storage system. (Camp: Paragraphs [0021]-[0022]).

However, the Horst/Camp combination does not appear to teach:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a 20diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive.

However, in the same field of endeavor, Fore teaches:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a 20diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive (Fore: Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; and Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Horst/Camp combination by calculating a parity of the data by using a diagonal xor calculation, as taught by Fore.  One of ordinary skill in the art would have been motivated to make this modification because it will assist in increasing the reliability of the storage system. (Fore: Paragraphs [0002]-[0006]).

Regarding claim 2, the Horst/Camp/Fore teaches all of the elements of claim 1 and further teaches:
wherein the first, second, and third parities are calculated based on an XOR operation (Fore: Paragraph [0047], “FIG. 1C shows an example of an array 126 with disks D0, D1, D2, D3, D4, D5 and RP that are used to store user data and a row parity, respectively. The parity for each row at disk RP is based on an XOR value of each row entry, as shown by: RP[i]=Row Parity[i]=D0[i](+) D1[i](+) D2[i]+D3[i](+) D4[i](+) D5[i]; where (+) is bit-wise exclusive-or”; Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be .

Regarding claim 3, the Horst/Camp/Fore teaches all of the elements of claim 1 and further teaches:
wherein at least one of the first, second, and third parities are based on an XOR 30operation (Fore: Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; and Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”).

Regarding claim 4, the Horst/Camp/Fore teaches all of the elements of claim 1 and further teaches:
wherein N is even (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on .  

Regarding claim 5, the Horst/Camp/Fore teaches all of the elements of claim 1 and further teaches:
in response to a failure of a particular drive in the first 5half of the N drives, re-generating data based on the first parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values and managing the context information. The process provides the XOR values and the context information to the storage server 108 so that the lost data can be reconstructed efficiently. The process begins in block B202, when one more disks have failed in an array. Examples of failed disks 126A [FIG. 1C], 132A/132B [FIG. 1F] and 142A/142B [FIG. 1I] have been discussed above with respect to row, diagonal and anti-diagonal parities. Based on a failed disk, the storage server 108 sends a request to one or more storage concentrators 102. Each concentrator is .

Regarding claim 6, the Horst/Camp/Fore teaches all of the elements of claim 5 and further teaches:
in response to a contemporaneous failure of a second particular 10drive in the second half of the N drives, concurrently re-generating data based on the second parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values and managing the context information. The process provides the XOR values and the context information to the storage server 108 so that the lost data can be reconstructed efficiently. The process begins in block B202, when one more disks have failed in an array. Examples of failed disks 126A [FIG. 1C], 132A/132B [FIG. 1F] and 142A/142B [FIG. 1I] have been discussed above with respect to row, .

Regarding claim 7, the Horst/Camp/Fore teaches all of the elements of claim 6 and further teaches:
in response to a contemporaneous failure of a third particular 15drive, re-generating data based on the third parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values and managing the context information. The process provides the XOR values and the context information to the storage server 108 so that the lost data can be reconstructed efficiently. The process begins in block B202, when one more disks have failed in an array. .

Regarding claim 8, Horst teaches:
An article of manufacture comprising a non-transitory, computer-readable medium having instructions stored thereon that are configured to be executed by an information handling system for, in response to receiving 5data to be stored in a storage system that includes a plurality of N drives, performing data storing operations (Horst: Col. 1, lines 65-67 and Col. 2, lines 1-16 “FIG. 1 illustrates a typical system 100 that may be used with one embodiment of the present invention. A host computer 102, such as a personal computer, has a host microprocessor 104 and system memory 106. Upon boot-up, the system memory 106 may contain one or more device drivers 108, such as mass storage-related drivers. The system memory 106 and the host microprocessor 104 may be coupled to a host bus 110, which may be, by way of example, a PCI-compatible bus. A disk array controller card 112 may also be coupled to the host bus 110. The array controller card 112 may contain one or more mass storage controller circuits 128, 130, 132, which are in turn coupled to mass storage devices 122, 124, 126 by I/O buses 116, 118, 120. The I/O buses may be, by way of example, SCSI or ATA buses. In addition, each of the buses 116, 118, 120 may optionally be connected to more than one storage device. In one embodiment, the mass storage devices 122, 124, 126 may be magnetic disc drives, also known as hard comprising: 
storing a first quantity of the data in a first N portions across a first half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”);  
10storing a second quantity of the data in a second N portions across a second half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”);

However, Horst does not appear to explicitly teach:
10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive; 
for each of the second N portions of the second quantity of the data, determining a second parity, and storing each second parity on a second parity drive;
	However, in the same field of endeavor, Camp teaches:
10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive (Camp: Paragraph [0080], “When considering the storage appliance 502 having the RAID controller 504, the RAID controller 504 is maintaining parity data for open RAID stripe N 508 (open RAID stripe N may be considered to be the same stripe 508 as depicted in FIGS. 5A-5C). The method 650 begins as first data is written to a partial RAID stripe (stripe 508) of the storage drives of the storage appliance 502 by the RAID controller 504 (step 652). At step 654 of the method 650, the following actions may then be performed. The RAID controller computes parity data for this first data written in buffer memory 506. For some reason (which may be described as a "triggering event"), such as due to internal resource limitations, it becomes desirable or perhaps even necessary to evict the current parity data from the buffer memory 506 of the RAID controller 504. In the example depicted in diagram 600, three data pages (out of six total) have been written to the stripe 508 (i.e., written to drives 0 through 2), and the stripe 508 remains in the open state. Where normally the parity data for the three data pages written to drives 0 through 2 would remain stored (or paged out to be recalled subsequently) by local memory within the RAID controller 504, the parity data in diagram 600 is evicted from the buffer memory 506 of the RAID controller 504 to the appropriate storage drives (i.e., storage drives 0 through 2, respectively), and the RAID controller 504 is then free to use its limited resources for computing additional parity data on another stripe. It should be noted that when performing the eviction operation in this manner, the parity protection for the stripe 508 is currently ; 
for each of the second N portions of the second quantity of the data, determining a second parity, and 15storing each second parity on a second parity drive (Camp: Paragraph [0082], “At some point in the future (i.e., a subsequent time to the time the first data is written and the parity data thereof is evicted to the storage drives from the RAID controller 504), the RAID controller 504 resumes operations on RAID stripe N (stripe 508). That is, and following method 750, second data is written to the stripe 508 (which remains an open, partial RAID stripe) by the RAID controller 504. The RAID controller 504 does not, however, recall its previous parity calculations of the first data, as this parity data associated with the first data has previously been evicted to the parity drives associated with stripe 508 (step 752)”; and Paragraph [0083], “Instead, the RAID controller 504 computes parity data for the newly received data pages (the second data) in the buffer memory 506, which are those data pages received subsequent to its initial parity unload operation of the first data. In this example, two additional data pages (written to storage drives 3-4) have been written to the stripe 508 during this operation, and the stripe 508 remains in the open state. Assume that it again becomes desirable to evict the current parity calculation from the buffer memory 506 for the second data for the stripe 508 (e.g., by determining the "triggering event" has occurred). At step 754, this newly computed partial parity (which depends only upon data pages 3 and 4, or otherwise the latest data pages written to stripe 508) is then evicted from the buffer memory 506 of the RAID controller 504 to the appropriate storage drives of the storage appliance 502”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture taught by Horst by storing a first and second quantity of data across half of the drives, as taught by Camp.  One of ordinary skill in the art 

However, the Horst/Camp combination does not appear to teach:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive.

However, in the same field of endeavor, Fore teaches:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive (Fore: Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; and Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the article of manufacture taught by the Horst/Camp combination by calculating a parity of the data by using a diagonal xor calculation, as taught by Fore.  

Regarding claim 9, the Horst/Camp/Fore teaches all of the elements of claim 8 and further teaches:
wherein the first, second, and third parities are calculated based on an XOR operation (Fore: Paragraph [0047], “FIG. 1C shows an example of an array 126 with disks D0, D1, D2, D3, D4, D5 and RP that are used to store user data and a row parity, respectively. The parity for each row at disk RP is based on an XOR value of each row entry, as shown by: RP[i]=Row Parity[i]=D0[i](+) D1[i](+) D2[i]+D3[i](+) D4[i](+) D5[i]; where (+) is bit-wise exclusive-or”; Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”; Paragraphs [0053]-[0054], “The diagonal XOR is shown as 134 and is determined by: Diag-XOR[0]=D0[0](+) D2[0](+) D5[0](+) RP[0](+) DP[0] Diag-XOR[1]=D0[1](+) D1[1](+) D2[1](+) D5[1](+) RP[1](+) DP[1], and so forth”; Paragraph [0057], “FIG. 1H shows an example of anti-diagonal parity in an array 138 with 9 disks, as an example. The anti-diagonal parity set is shown as 138A-138C. The anti-diagonal parity for the parity set may be determined by: AD[3]=Anti-Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D4[3](+) D5[3](+) RP[3], and so forth”; and Paragraph [0058], “FIG. 11 shows two disks D3 (142A) and D4 (142B) that may have failed. The anti-diagonal parity 140 may be determined by the following XOR operations”).


wherein at least one of the first, second, and third parities are based on an XOR 30operation (Fore: Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; and Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”).

Regarding claim 11, the Horst/Camp/Fore teaches all of the elements of claim 8 and further teaches:
wherein N is even (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”).  

Regarding claim 12, the Horst/Camp/Fore teaches all of the elements of claim 8 and further teaches:
in response to a failure of a particular drive in the first 5half of the N drives, re-generating data based on the first parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload .

Regarding claim 13, the Horst/Camp/Fore teaches all of the elements of claim 12 and further teaches:
in response to a contemporaneous failure of a second particular 10drive in the second half of the N drives, concurrently re-generating data based on the second parities (Fore: Paragraph [0024], “In .

Regarding claim 14, the Horst/Camp/Fore teaches all of the elements of claim 13 and further teaches:
in response to a contemporaneous failure of a third particular 15drive, re-generating data based on the third parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values and managing the context information. The process provides the XOR values and the context information to the storage server 108 so that the lost data can be reconstructed efficiently. The process begins in block B202, when one more disks have failed in an array. Examples of failed disks 126A [FIG. 1C], 132A/132B [FIG. 1F] and 142A/142B [FIG. 1I] have been discussed above with respect to row, diagonal and anti-diagonal parities. Based on a failed disk, the storage server 108 sends a request to one or more storage concentrators 102. Each concentrator is identified by a unique identifier. The storage server identifies a width of a parity set, a number of parity rows per disk block, the number of consecutive disk blocks affected by the failure, a set of source disks, and a set of requested XOR results. For each source disk, a target identifier, DBN, and position within the parity set are identified. For each XOR result, a position within a parity set, row XOR boolean, diagonal XOR boolean, anti-diagonal XOR boolean are identified”).

Regarding claim 15, Horst teaches:
A system comprising: 
at least one processor (Horst: Col. 1, lines 65-67 and Col. 2, lines 1-16 “FIG. 1 illustrates a typical system 100 that may be used with one embodiment of the present invention. A host computer 102, such as a personal computer, has a host microprocessor 104 and system memory 106. Upon boot-up, the system memory 106 may contain one or more device drivers 108, such as mass storage-related drivers. The system memory 106 and the host microprocessor 104 may be coupled to a host bus 110, which may be, by way of example, a PCI-compatible bus. A disk array controller card 112 may also be coupled to the host bus 110. The array controller card 112 may contain one or more mass storage controller circuits 128, 130, 132, which are in turn coupled to mass storage devices 122, 124, 126 by I/O buses 116, 118, 120. The I/O buses may be, by way of example, SCSI or ATA buses. In addition, each of the buses 116, 118, 120 may optionally be connected to more than one storage device. In one embodiment, the mass storage devices 122, 124, 126 may be magnetic disc drives, also known as hard disk drives. In another embodiment, optical drives, or other storage technologies may be used”); and 
a storage system that includes a plurality of N drives (Horst: Col. 1, lines 65-67 and Col. 2, lines 1-16 “FIG. 1 illustrates a typical system 100 that may be used with one embodiment of the present invention. A host computer 102, such as a personal computer, has a host microprocessor 104 and system memory 106. Upon boot-up, the system memory 106 may contain one or more device drivers 108, such as mass storage-related drivers. The system memory 106 and the host microprocessor 104 may be coupled to a host bus 110, which may be, by way of example, a PCI-compatible bus. A disk array controller card 112 may also be coupled to the host bus 110. The array controller card 112 may contain one or more mass storage controller circuits 128, 130, 132, which are in turn coupled to mass storage devices 122, 124, 126 by I/O buses 116, 118, 120. The I/O buses may be, by way of example, SCSI or ATA buses. In addition, each of the buses 116, 118, 120 may optionally be connected to more than one storage device. In one embodiment, the mass storage devices 122, 124, 126 may be magnetic disc ; 
wherein, in response to receiving data to be stored in 5the storage system, the system is configured to perform data storing operations (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”) comprising: 
storing a first quantity of the data in a first N portions across a first half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”); 
storing a second quantity of the data in a second 10N portions across a second half of the N drives (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”);


10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive; 
for each of the second N portions of the second quantity of the data, determining a second parity, and storing each second parity on a second parity drive;
	However, in the same field of endeavor, Camp teaches:
10for each of the first N portions of the first quantity of the data, determining a first parity, and storing each first parity on a first parity drive (Camp: Paragraph [0080], “When considering the storage appliance 502 having the RAID controller 504, the RAID controller 504 is maintaining parity data for open RAID stripe N 508 (open RAID stripe N may be considered to be the same stripe 508 as depicted in FIGS. 5A-5C). The method 650 begins as first data is written to a partial RAID stripe (stripe 508) of the storage drives of the storage appliance 502 by the RAID controller 504 (step 652). At step 654 of the method 650, the following actions may then be performed. The RAID controller computes parity data for this first data written in buffer memory 506. For some reason (which may be described as a "triggering event"), such as due to internal resource limitations, it becomes desirable or perhaps even necessary to evict the current parity data from the buffer memory 506 of the RAID controller 504. In the example depicted in diagram 600, three data pages (out of six total) have been written to the stripe 508 (i.e., written to drives 0 through 2), and the stripe 508 remains in the open state. Where normally the parity data for the three data pages written to drives 0 through 2 would remain stored (or paged out to be recalled subsequently) by local memory within the RAID controller 504, the parity data in diagram 600 is evicted from the buffer memory 506 of the RAID controller 504 to the appropriate storage drives (i.e., storage drives 0 through 2, respectively), and the RAID controller 504 is then free to use its limited resources for computing additional parity data on another stripe. It should be noted that when ; 
for each of the second N portions of the second quantity of the data, determining a second parity, and 15storing each second parity on a second parity drive (Camp: Paragraph [0082], “At some point in the future (i.e., a subsequent time to the time the first data is written and the parity data thereof is evicted to the storage drives from the RAID controller 504), the RAID controller 504 resumes operations on RAID stripe N (stripe 508). That is, and following method 750, second data is written to the stripe 508 (which remains an open, partial RAID stripe) by the RAID controller 504. The RAID controller 504 does not, however, recall its previous parity calculations of the first data, as this parity data associated with the first data has previously been evicted to the parity drives associated with stripe 508 (step 752)”; and Paragraph [0083], “Instead, the RAID controller 504 computes parity data for the newly received data pages (the second data) in the buffer memory 506, which are those data pages received subsequent to its initial parity unload operation of the first data. In this example, two additional data pages (written to storage drives 3-4) have been written to the stripe 508 during this operation, and the stripe 508 remains in the open state. Assume that it again becomes desirable to evict the current parity calculation from the buffer memory 506 for the second data for the stripe 508 (e.g., by determining the "triggering event" has occurred). At step 754, this newly computed partial parity (which depends only upon data pages 3 and 4, or otherwise the latest data pages written to stripe 508) is then evicted from the buffer memory 506 of the RAID controller 504 to the appropriate storage drives of the storage appliance 502”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Horst by storing a first and second quantity 

However, the Horst/Camp combination does not appear to teach:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive.

However, in the same field of endeavor, Fore teaches:
calculating third parities based on both the first quantity of the data and the second quantity of the data, wherein the third parities are calculated in a diagonal fashion based on distinct elements of the first N portions and distinct elements of the second N portions, and storing the third parities on a third parity drive (Fore: Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; and Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Horst/Camp combination by calculating a parity of the data by using a diagonal xor calculation, as taught by Fore.  One of ordinary 

Regarding claim 16, the Horst/Camp/Fore teaches all of the elements of claim 15 and further teaches:
wherein the first, second, and third parities are calculated based on an XOR operation (Fore: Paragraph [0047], “FIG. 1C shows an example of an array 126 with disks D0, D1, D2, D3, D4, D5 and RP that are used to store user data and a row parity, respectively. The parity for each row at disk RP is based on an XOR value of each row entry, as shown by: RP[i]=Row Parity[i]=D0[i](+) D1[i](+) D2[i]+D3[i](+) D4[i](+) D5[i]; where (+) is bit-wise exclusive-or”; Paragraph [0050], “FIG. 1E shows an example of diagonal parity at array 130. Array 130 includes 6 data disks, one row parity disk (RP) and one diagonal parity disk (DP), where the row parity disk is treated as disk 6 and diagonal parity disk is treated as disk 7. The parity set membership of row(j) on disk (i)=(i+j) mod (p+1)”; Paragraph [0051], “A diagonal parity set is shown as 130A and 130B. The diagonal parity for set 130A/130B may be determined by: DP[3]=Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D3[3](+) D5[3](+) RP[3] and so forth”; Paragraphs [0053]-[0054], “The diagonal XOR is shown as 134 and is determined by: Diag-XOR[0]=D0[0](+) D2[0](+) D5[0](+) RP[0](+) DP[0] Diag-XOR[1]=D0[1](+) D1[1](+) D2[1](+) D5[1](+) RP[1](+) DP[1], and so forth”; Paragraph [0057], “FIG. 1H shows an example of anti-diagonal parity in an array 138 with 9 disks, as an example. The anti-diagonal parity set is shown as 138A-138C. The anti-diagonal parity for the parity set may be determined by: AD[3]=Anti-Diagonal Parity[3]=D0[3](+) D1[3](+) D2[3](+) D4[3](+) D5[3](+) RP[3], and so forth”; and Paragraph [0058], “FIG. 11 shows two disks D3 (142A) and D4 (142B) that may have failed. The anti-diagonal parity 140 may be determined by the following XOR operations”).


wherein N is even (Horst: Col. 1, lines 26-34, “Disk striping of two drives, also called RAID 0, places even blocks of data on one drive and odd blocks on another drive. Thus, half the data is stored on a first drive, and half the data is stored on a second drive. For read and write transfers longer than a few blocks, bandwidth is improved by accessing both disks simultaneously. One significant disadvantage of standard RAID 0 striping is that reliability is worse than a single drive, because a failure of either drive leaves no complete copy of any of the files”).  

Regarding claim 18, the Horst/Camp/Fore teaches all of the elements of claim 15 and further teaches:
in response to a failure of a particular drive in the first 5half of the N drives, re-generating data based on the first parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values and managing the context information. The process provides the XOR values and the context information to the storage server 108 so that the lost data can be .

Regarding claim 19, the Horst/Camp/Fore teaches all of the elements of claim 18 and further teaches:
in response to a contemporaneous failure of a second particular drive in the second half of the N drives, concurrently re-generating data based on the second parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or more failed disks, according to one aspect of the present disclosure. One or more storage concentrators 102 are used for computing the XOR values .

Regarding claim 20, the Horst/Camp/Fore teaches all of the elements of claim 19 and further teaches:
in response to a contemporaneous failure of a third particular drive, re-generating data based on the third parities (Fore: Paragraph [0024], “In one aspect, methods and systems for a storage environment are provided. One method includes receiving a request from a storage server at an offload engine (or storage concentrator) for reconstructing data lost due to a failed storage device of a parity group having a plurality of storage devices; retrieving data and parity by the offload engine from the parity group storage devices that are operational; determining by the offload engine XOR of the retrieved data and parity; presenting XOR of data and parity by the offload engine to the storage server with context information associated with the retrieved data; and reconstructing lost data by the storage server using the XOR of data and parity and the context information provided by the offload engine”; and Paragraph [0062], “Process Flow: FIG. 2A shows a process 200 for reconstructing data from one or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 9026729 B1, US 8261016 B1, US 20110264949 A1, US 20100281213 A1, US 20200133774 A1)
US 9026729 B1: The efficiency of RDP is similar to Even/Odd. Again, the average number of XORs needed when performing an update operation is almost 4 (in contrast to an optimal of 3), and the number of reads needed when reconstructing a block after a single disk failure is k (where the optimal is k/2). The reason for the extra XORs is that when updating a block, its row parity block in P must be updated as well as two diagonal parity blocks in Q--the block of its own diagonal and the block of its parity block's diagonal. In general, (k-1).sup.2 blocks require 4 XORs, and the remaining 2k-1 blocks 
US 8261016 B1: In other RAID schemes such as that of RAID DP, two dedicated disks serve as parity disks. A first parity disk stores parity values from data computed across a single row stripe, whereas a second parity disk stores parity values from data computed across staggered blocks (including a parity block from the first parity disk) in different row stripes (otherwise referred to as a diagonal stripe). Using this parity protection scheme, an array may recover from a two-disk failure by computing data across a row stripe to reconstruct data on the first failed disk, and computing data across a diagonal stripe to reconstruct data on the second failed disk.
US 20110264949 A1: The disk array according to claim 1, wherein the plurality of data recovery techniques include a first data recovery technique that includes splitting recovered data from the first failed storage apparatus into an upper half and a lower half, and writing the two halves to the two recovery storage apparatus, and a second data recovery technique that includes generating recovered data from the first failed storage apparatus using single read accesses with respect to normally-operating storage apparatus belonging to the RAID group, splitting each block of recovered data thus generated into two halves, and respectively writing the two halves of the recovered data obtained by splitting to the two recovery storage apparatus.
US 20100281213 A1: In some implementations, disabling redundancy protection for a subset of files results in providing a RAID-0 distribution of such subset of files across the storage devices of the storage subsystem. RAID-0 provides striping of data across multiple storage devices without redundancy (without parity or mirroring). Striping of data across multiple storage devices involves distributing blocks of the data across the multiple storage devices according to some criterion. In one implementation in which two storage devices are used, striping of data blocks across the two storage devices can be implemented by storing even blocks on the first storage device and odd blocks on the second storage 
US 20200133774 A1: Deficiencies in the traditional solution of managing data of Redundant Array of Independent Disks and the reasons for the deficiencies will be analyzed in details as below. FIG. 1 illustrates a schematic diagram of a traditional Redundant Array of Independent Disks 100. As shown in FIG. 1, the Redundant Array of Independent Disks 100 includes a plurality of disks, e.g., RAID 6 including 6 disks (4 of which are data disks and 2 of which are parity disks). The four data disks, for example, respectively are disk D0, disk D1, disk D2 and disk D3. Two parity disks, for example, respectively are disk P and disk Q, wherein disk P is also referred to as "row parity disk" and disk Q is also known as " diagonal disk." The sector size of each disk, for example, is 520 bytes including 512-byte user data 110 and 8-byte metadata 120. The above 8-byte metadata 120 usually are divided into 4 parts, which specifically include: 2-byte Checksum 122, 2-byte Logical Block Address stamp (LBA stamp) 124, 2-byte Write stamp 126 and 2-byte Time stamp 128. The LBA stamp is XOR of a logical block address of the disk sector, which is used for checking whether the RAID group reads the correct sector. The logical block address stamp of data disks in the same stripe is identical. The Write stamp and the Time stamp are combined together to detect incomplete data write. The 2-byte LBA stamp in the metadata of the disk P and the disk Q is provided for storing Parity of Checksum (POC) 130 and 132. The POC in the disk P and the POC in the disk Q are calculated based on different check algorithms.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/M.N.P./Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114